[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION FOR RECONSIDERATION CT Page 1510
In this motion for reconsideration defendants seek a mistrial. The court, having heard the motion, finds that the request for mistrial should be denied.
The court found the fair market value of defendants' property to be $461,000.00 as of November 25, 1992. Its decision was based on testimony and appraisals submitted by the parties. Its decision was not based on the fair market value as of the date of judgment of strict foreclosure or on any evidence in that regard.
Accordingly, the request for mistrial is denied.
Allen, J.